Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 11 March 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     Dear Marquis
                     Newport 11th March 1781
                  
                  I informed you on the 8th in the Eveng that the French Fleet had put to sea.  By advices from New London the British did the same yesterday morning with their whole force.  They gave out publicly that they were bound for Chesapeak—I think the French had so much the start that they will first reach that Bay, but as there is no accounting for the delays and accidents of the sea I have given you this notice; lest you, upon hearing that a Fleet had arrived below, might take it for granted that it was a friendly one and fall down—You will now see that precaution on that head is more than ever necessary—That success may attend you is the sincere wish of Dr Marquis
                  
                     Yr &c.
                  
               